Case: 15-41017      Document: 00513789458         Page: 1    Date Filed: 12/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 15-41017                             FILED
                                  Summary Calendar                    December 8, 2016
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESUS MORALES-SANCHEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:14-CR-912-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Jesus Morales-Sanchez pleaded guilty to a charge of illegal reentry and
was sentenced to 41 months of imprisonment. His sentence was based in part
on a 16-level enhancement pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(ii) for an
aggravated felony conviction: a Texas conviction of aggravated assault.
Morales-Sanchez argues that the district court plainly erred by characterizing
the Texas aggravated assault offense as an aggravated felony under 8 U.S.C.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-41017      Document: 00513789458        Page: 2     Date Filed: 12/08/2016


                                     No. 15-41017

§ 1101(a)(43)(F) and as a crime of violence under 18 U.S.C. § 16(b) for the
purposes of convicting and sentencing him under 8 U.S.C. § 1326(b)(2).
Relying on Johnson v. United States, 135 S. Ct. 2551 (2015), Morales-Sanchez
argues that the definition of a crime of violence in § 16(b), which is incorporated
by reference into § 1101(a)(43)(F)’s definition of an aggravated felony, is
unconstitutionally vague on its face.           He further contends that this court
cannot apply § 16(b) in this case without violating due process.
      The Government has filed an unopposed motion for summary
affirmance, urging that Morales-Sanchez’s arguments are foreclosed by our
recent decision in United States v. Gonzalez-Longoria, 831 F.3d 670 (5th Cir.
2016) (en banc), petition for cert. filed (Sept. 29, 2016) (No. 16-6259). The
Government is correct. 1        See id.     Accordingly, the motion for summary
affirmance is GRANTED, and the district court’s judgment is AFFIRMED.
The Government’s alternative motion for an extension of time to file a brief is
DENIED.




      1 The recent grant of certiorari by the United States Supreme Court on the issue
whether § 16(b) is unconstitutional in light of Johnson in Lynch v. Dimaya, ___ S. Ct. ___,
2016 WL 3232911 (Sept. 29, 2016) (No. 15-1498), does not alter our analysis. This court is
bound by its own precedent unless and until that precedent is altered by a decision of the
Supreme Court. See Wicker v. McCotter, 798 F.2d 155, 157-58 (5th Cir. 1986).


                                            2